Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a first control unit that performs a feedback control on the motor according to a command value which is input from a host device; 
one or a plurality of second control units that perform feedback controls on the motor according to a limit value for limiting an operation of the motor; and 
a control switching unit that selects, based on a deviation between the limit value and a measured value of the motor which is related to the limit value, any one control unit of the first control unit and the one or plurality of second control units as a control unit which executes control output to the motor, 
wherein the first control unit comprises a first calculation unit that calculates a control value output to the motor, based on a deviation between the command value and a measured value of the motor which is related to the command value, 
wherein the one or plurality of second control units respectively comprises a second calculation unit that calculates a control value output to the motor, based on a deviation between the limit value and a measured value of the motor which is related to the limit value, and wherein the first calculation unit and the one or plurality of second calculation units share a portion of terms of a calculation expression of the control value with each other.
	Claims 1-10 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.